KING, Judge.
For the reasons assigned in AcadiEnergy, Inc. v. McCord Exploration Company, 596 So.2d 1334 (La.App. 3 Cir.1992), the judgment of the trial court awarding a well cost adjustment in favor of plaintiffs-appel-lees and against defendant-appellant, West-over Oil Company, is reversed and, in all other respects, the trial court judgment is affirmed.
All costs of this appeal are taxed one-half to plaintiffs-appellees and one-half to defendant-appellant, Westover Oil Company.
REVERSED IN PART; AFFIRMED IN PART; AND RENDERED.